NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                            Electronically Filed
                                            Intermediate Court of Appeals
                                            CAAP-XX-XXXXXXX
                                            22-SEP-2021
                                            10:01 AM
                                            Dkt. 105 OGMD

                        NO. CAAP-XX-XXXXXXX


               IN THE INTERMEDIATE COURT OF APPEALS

                      OF THE STATE OF HAWAI#I

          ERIC W. KIM, Claimant-Appellant-Appellee, v.
 UNITED PARCEL SERVICES, INC., Employer-Appellee-Appellant, and
               HELMSMAN MANAGEMENT SERVICES, INC.,
              Insurance Adjuster-Appellee-Appellant


  APPEAL FROM THE LABOR AND INDUSTRIAL RELATIONS APPEALS BOARD
         (CASE NOS. AB 2019-077; 2-09-06934; 2-12-07793)


              ORDER GRANTING MOTION TO DISMISS APPEAL
      (By:   Ginoza, Chief Judge, Wadsworth and Fujise, JJ.)
           Upon consideration of the "Stipulation to Dismiss
Appeal Filed on October 24, 2019, by Employer-Appellee-Appellant,
United Parcel Services, Inc., and Insurance Adjuster-Appellee-
Appellant, Helmsman Management Services, Inc.," filed
September 10, 2021, by Employer-Appellee-Appellant United Parcel
Services, Inc., and Insurance Adjuster-Appellee-Appellant
Helmsman Management Services, Inc. (Appellants), the papers in
support, and the record, it appears that (1) the appeal has been
docketed; (2) the parties stipulate to dismiss the appeal, under
Hawai#i Rules of Appellate Procedure (HRAP) Rule 42(b); (3) the
stipulation is dated and signed by all self-represented parties
and counsel for all other parties appearing in the appeal, but it
does not specify the terms as to payment of costs required by
HRAP Rule 42(b); and (4) nonetheless, the court will construe the
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

stipulation as Appellants' motion to dismiss the appeal under
HRAP Rule 42(b), and grant the requested relief.
          Therefore, IT IS HEREBY ORDERED that the motion is
granted and the appeal is dismissed.
          DATED: Honolulu, Hawai#i, September 22, 2021.

                                      /s/ Lisa M. Ginoza
                                      Chief Judge

                                      /s/ Clyde J. Wadsworth
                                      Associate Judge

                                      /s/ Alexa D.M. Fujise
                                      Associate Judge




                                  2